DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 10-24
The following claim(s) is/are amended: -
The following claim(s) is/are new: 10-24
The following claim(s) is/are cancelled: 1-9
Claim(s) 10-24 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The 35 USC 112(b) rejection to claim(s) 1-9 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 8/9/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.



Applicant’s Invention as Claimed
Claim Rejections - Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 10-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,609,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader versions of the patented claims. Examiner maps instant Claim 15 to Claim 1 of the patent. Instant Claims 16-17 and 19 are included in Claim 1 of the patent. Instant Claim 18 is similar to Claim 2 of the patent because both nominate the media content is a MP3 file. Claims 10-14 and 20-24 of the instant application are the same subject matter as Claims 15-19 in different statutory classes. Those classes appear as Claims 3 and 5 in the patent.
Instant Claim 15
Patent 10,609,105 Claim 1
Notes
15. A media device comprising:
1. A system for streaming music, comprising:
Statutory class change
One or more processors; and memory storing one or more programs for execution by the 

wherein the media server stores items of media content as media content files;


wherein the media server stores items of media content as media content files;

in response to receiving a request for a particular portion of media content to be retrieved from the media server, said particular portion of media content associated with a seek position from which playback of the particular portion of media content is to begin:

determining, based on the seek position, corresponding frames of media content to be decoded; 
wherein the media application is configured to, with the media device, in response to receiving the a request for a particular portion of media content to be retrieved from the media server, said particular portion of media content associated with a seek position and a selected part of a media content file stored at the media server;

determine, based on the seek position, a corresponding number of frames of media content to be decoded; determine if an associated frame data has been previously fetched from the media server and is available in a first buffer at the media device;
The instant claims are similar but less limited. Instant Claims 17 and 19 are included here.
determining a corresponding byte range of media content stored within the media content file at the media server; determining if any associated byte data has been previously downloaded and is available at the media device;
determine a corresponding byte range of media content stored within the media content file at the media server; determine if any of an associated byte data has been previously downloaded and is available in a second buffer at the media device;
Similar but the instant claims are less limited
communicating a request to 

wherein for the particular portion of media content, the corresponding frames of media content include a plurality of additional frames before and after the particular portion of media content, and wherein the plurality of additional frames are dropped during playing of the media content by: determining a frame length; and setting a start point and a stop point, based on the determination of frame length, and the seek position from which playback of the particular portion of media content is to begin.


and wherein for the particular portion of media content, the corresponding frames of media content includes a plurality of additional frames before and after the particular portion of media content to be decoded, and wherein the plurality of additional frames are dropped during playing of the media content by: determining a frame length; and setting a start point and a stop point associated with a set of frames that are to be played, based on the determination of frame length, and the seek position from which playback of the particular portion of media content is to begin.
.



Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub. 2011/0238747) in view of Bocharov (US Pub. 2010/0235528).
(Fig. 1, para. 19; client and server. Paras. 3-4, 19, 35; user of a client device requests the playback of media files.)
wherein the media server stores items of media content as media content files; (Fig. 2, paras. 20-24; server stores media files. Para. 22; system chunks the media file to generate parts of a file.)
in response to receiving a request for a particular portion of media content to be retrieved from the media server, said particular portion of media content associated with a seek position from which playback of the particular portion of media content is to begin: (para. 35; request includes content identifier to be played back and a time range specified as the starting time and length to be played back.)
determining, based on the seek position, corresponding frames of media content to be decoded; determining a corresponding byte range of media content stored within the media content file at the media server; (para. 40; system determines corresponding byte offsets and frame lengths based on the time range. See also paras. 29-30; mapping of time to byte offset and video/audio frame number. Para. 46; decoding of media.)
communicating a request to the media server to download the media content associated with the corresponding byte range for the associated byte data that has not been previously downloaded; (Determining previously downloaded data will be taught later. para. 35; request to server includes content identifier and time range specified. Paras. 29-30, 40; system can determine corresponding byte offsets and frames based on time. It would have been obvious to one of ordinary skill prior to the effective filing date to substitute a request for a byte range for the request based on time because there is a known mapping between the two for predictable results, see MPEP 2143(I)(B), and it would have been obvious to one of ordinary skill prior to the effective filing date to only request data that the device did not have locally in order to save network bandwidth and transmission time.)
wherein for the particular portion of media content, the corresponding frames of media content include a plurality of additional frames before and after the particular portion of media content, (para. 62; audio frames may be indexed in intervals of 250ms or be of variable size. Para. 66; in request to a time frame of 250-333ms, the server returns a chunk that starts before 250ms and goes beyond 333ms, which includes frame 3, which runs from 300-399. Thus in response to a particular request, the server may return additional, unneeded data because of the way it chunks files.)
and wherein the plurality of additional frames are dropped during playing of the media content by: determining a frame length; and setting a start point and a stop point, based on the determination of frame length, and the seek position from which playback of the particular portion of media content is to begin. (para. 78; user starts and stops the stream as desired. para. 45; dropping of frames to accomplish movement within the stream. Because frame lengths are related to time, see para. 40, it would have been obvious to one of ordinary skill prior to the effective filing date to use a frame length to determine whether frames should be dropped in order to seek to the playback time the user requests.)
But Yu does not explicitly teach previously downloaded data.
Bocharov, however, does teach determining if any associated byte data has been previously downloaded and is available at the media device; (The relationship between bytes, frames, and playback time has been previously taught. Paras. 5, 14, 42-43, 51; client can cache fragments of media files. When cached data is requested it is served from the cache rather than fetched from the remote device.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Yu with the determination of previously downloaded data to provide the data with less delay and using fewer resources. (Bocharov, para. 5)

With respect to Claim 11, modified Yu teaches the method of claim 10, and Yu also teaches wherein the request to the media server to download the media content associated with the corresponding byte range for the associated byte data that has not been previously downloaded is an HTTP request. (para. 39; request is a HTTP request.)

With respect to Claim 12, modified Yu teaches the method of claim 10, and Bocharov also teaches including: determining if associated frame data has been previously fetched from the media server and is available at the media device; and reusing the associated frame data that has been previously fetched from the media server. (The relationship between bytes, frames, and playback time has been previously taught. Paras. 14, 42-43; client can cache fragments of media files. When cached data is requested it is served from the cache rather than fetched from the remote device.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 13, modified Yu teaches the method of claim 10, and Yu also teaches wherein: the media content files comprise MP3 files; and each chunk is a group of one or more frames of an MP3 file. (para. 23; MP3 file. para. 62; audio frames may be indexed in intervals of 250ms or be of variable size. Para. 66; in request to a time frame of 250-333ms, the server returns a chunk that starts before 250ms and goes beyond 333ms, which includes frame 3, which runs from 300-399.)

With respect to Claim 14, modified Yu teaches the method of claim 10, and Yu also teaches including decoding the plurality of additional frames before and after the particular portion of media content. (para. 30; group of frames may be atomic so frames cannot be separated without decoding the video. Thus the system would need to decode the additional frames to decode the frames that will be used.)

With respect to Claim 15, it is substantially similar to Claim 10 and is rejected in the same manner, the same art and reasoning applying. Further, Yu also teaches a media device, comprising: one or more processors; (para. 19; client that plays media and includes a processor. Paras. 3-4, 19, 35; user of a client device requests the playback of media files.)
and memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions for:  (para. 19; memory.)

With respect to Claims 16-19, they are substantially similar to Claims 11-14, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 20, it is substantially similar to Claim 10 and is rejected in the same manner, the same art and reasoning applying. Further, Yu also teaches a non-transitory computer-readable storage medium storing one or more programs for execution by a media device with one (para. 91; computer readable mediums including CD-ROMs and magnetic disks and processors.) 

With respect to Claims 21-24, they are substantially similar to Claims 11-14, respectively, and are rejected in the same manner, the same art and reasoning applying.



Remarks
Applicant cancels all previous claims and asserts new ones. Applicant argues at Remarks, pg. 8 that the cancellation of the previous claimset moots the Double Patenting, 112b and 103 rejections. Examiner agrees, but reasserts the Double Patenting rejection to the new claims and asserts a new 103 rejection to the new claims.
Applicant essentially argues at Remarks, pgs. 9-10 that “the art of record does not teach or suggest [virtually all of the limitations of the newly presented claims].” Examiner takes this as a mere allegation of patentability that requires no response because Applicant does not discuss Yu or its relationship to the similar subject matter of the previously cancelled claims. Examiner reasserts Yu as the base reference, and newly cites Bocharov to teach some new limitations.
All claims are rejected.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449